DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 3/9/22.  Applicant canceled claims 5, 6, 13-20 and added new claims 21-28.  Therefore, claims 1-4, 7-12, 21-28 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is mostnearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the witten description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 25 of the amendment filed on 3/9/22, the applicants added the limitations ”using the measurements taken as the level of NOx gases in the exhaust gas flow as it enters the underbody selective catalytic reductions system varies to determine a level of error in measurements provided by the third NOx sensor” and in claim 26, Applicant added the limitations “wherein determining a level of error in measurements provided by the third NOx sensor includes performing a linear regression using the measurements taken by the second and third NOx sensors as the level of NOx gases in the exhaust gas flow as it enters the underbody selective catalytic reduction system varies”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9-12, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Geveci et al. (US 2011/0265452) in view of Osburn et al. (US 2016/0186630).
 With regard to claims 1, 21:
Geveci discloses a method, comprising:
operating a diesel engine such that the diesel engine generates an exhaust gas flow and the exhaust gas flow flows into an exhaust after-treatment system (see par. [0012]), the exhaust after-treatment system including a close- coupled selective catalytic reduction (SCR) system (106) (Fig. 1) and an underbody SCR system (108) (Fig. 1, par. [0013]) downstream of the close-coupled SCR system with respect to the exhaust gas flow;
controlling a DEF injector (114) (Fig. 1, par. [(0011]) upstream of the close-coupled SCR system (106) (Fig. 1) to increase a rate at which the DEF injector injects DEF into the exhaust gas flow (see par. [0026]);
measuring a first level of NOx gases with a first NOx sensor (118) upstream of the close- coupled SCR system (106) (Fig. 1) and a second level of NOx gases with a second NOx sensor (118) (Fig. 1) downstream of the close-coupled SCR system (106) (Fig. 1, par. [0015]) as the rate at which the DEF injector injects DEF increases (see par. [0051, 0061]).
However, Geveci fails to disclose operating the diesel engine of a heavy-duty truck and using the measurements to determine a level of error in measurements provided by the first NOx sensor.
Osburn teaches operating a diesel engine of a heavy-duty truck (see par. [0039]) and using the measurements to determine a level of error in measurements provided by a NOx sensor (55) that is located upstream of a SCR catalyst (50) (see Fig. 1, par. [0019, 0023, 0059, 0063, 0076-0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Geveci by using the NOx measurements to determine a level of error in measurements provided by the NOx sensor as taught by Osburn for correctly identifying whether the NOx sensors being faulty without the need for further troubleshooting other aftertreatment components thereby saving time and money (see Osbum, par. [0023]).



With regard to claims 2, 22:
The modified Geveci discloses the method of claims 1, 21, Geveci further discloses controlling NOx tailpipe emissions using the underbody SCR system (108) (Fig. 1, par. [(0015]).

With regard to claim 3:
The modified Geveci discloses the method of claim 1, Osburn further teaches adjusting future measurements provided by the first NOx sensor based on the determined level of error (see par. [0024])

With regard to claim 4:
The modified Geveci discloses the method of claim 1, Osburn further teaches wherein operating the diesel engine includes controlling the diesel engine such that the exhaust gas flow has a constant flow rate (i.e. engine soeedremains the same for a period of time) (see par. [0051]), aconstant level of NOx gases, and a constant temperature as it enters the exhaust after-treatment system (see Figs. 4, 5, par. [0051]).

With regard to claim 7:
The modified Geveci discloses the method of claim 1, Osburn further teaches while operating the diesel engine, operating the exhaust after-treatment system to eliminate ammonia present in the close-coupled selective catalytic reduction system;
after operating the exhaust after-treatment system to eliminate ammonia present in the close-coupled selective catalytic reduction system, controlling the diesel engine such that the exhaust gas flow has a variable level of NOx gases as it enters the exhaust after -treatment system (see par. [0044));
measuring NOx gases with the first NOx sensor and the second NOx sensor as the level of NOx gases in the exhaust gas flow as it enters the exhaust after-treatment system varies; and using the measurements taken as the level of NOx gases in the exhaust gas flow as
it enters the exhaust after-treatment system varies to determine a level of error in measurements provided by the second NOx sensor (see par. [0063-0067, 0071 -0073})).

With regard to claim 9:
The modified Geveci discloses the method of claim 7, Osburn further teaches wherein operating the exhaust after-treatment system of the heavy-duty truck (see par. [0039]) to eliminate ammonia present in the close-coupled selective catalytic reduction system includes controlling the DEF injector to stop injecting DEF (see step 301 in Fig. 3) into the exhaust after- treatment system upstream of the close-coupled selective catalytic reduction system with respect to the exhaust gas flow.

With regard to claim 10:
The modified Geveci discloses the method of claim 7, Osburn further teaches wherein controlling the diesel engine such that the exhaust gas flow has a variable level of NOx gases as it enters the exhaust after-treatment system includes adjusting an injection timing of the diesel engine (see par. [0044]).

With regard to claim 11:
The modified Geveci discloses the method of claim 7, Osburn further teaches wherein controlling the diesel engine such that the exhaust gas flow has a variable level of NOx gases as it enters the exhaust after-treatment system includes adjusting an exhaust gas recirculation through the diesel engine (see par. [0044}).


With regard to claim 12:
The modified Geveci discloses the method of claim 7, Osburn further teaches wherein determining a level of error in measurements provided by the second NOx sensor includes performing a linear regression using the measurements taken by the first and second NOx sensors as the level of NOx gases in the exhaust gas flow as it enters the exhaust after- treatment system varies (see par. [0064, 0065]).

Claims 3, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Geveci et al. (US 2011/0265452) in view of Osburn etal. (US 2016/0186630) as applied to claims 1, 7 above, and further in view of Lahr (US 2015/0276694).
With regard to claims 3, 8:
The modified Geveci discloses the method of claims 1, 7; however, Geveci fails to disclose adjusting future measurements provided by the first NOx sensor based on the determined level of error.
Lahr teaches disclose adjusting future measurements provided by a NOx sensor based on a determined level of error (see par. [0028].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Geveci by adjusting future measurements provided by the first NOx sensor based on the determined level of error as taught by Lahr for providing an accurate NOx content in the exhaust gas of an internal combustion engine (see par. [0003]).

Allowable Subject Matter
Claims 23, 24, 27, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/9/22 have been fully considered and they are not deemed persuasive.   Applicant argued that Geveci does not disclose measuring a first level of NOx gases with a first NOx sensor upstream of the close- coupled SCR system and a second level of NOx gases with a second NOx sensor downstream of the close-coupled SCR system as the rate at which the DEF injector injects DEF increases. The Office respectfully disagrees.  Geveci discloses measuring a first level of NOx gases with a first NOx sensor (118) upstream of the close- coupled SCR system (106) (Fig. 1) and a second level of NOx gases with a second NOx sensor (118) (Fig. 1) downstream of the close-coupled SCR system (106) (Fig. 1, par. [0015]) as the rate at which the DEF injector injects DEF increases (i.e. increasing the reductant injector flow rate by more than 10 % or a highest dosing rate (see par. [0057, 0061]).
    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (INUSA OR CANADA) or 571 -272-1000. 


/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747